TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-08-00536-CV



                              In re Reginald I. Bailey a/k/a Ray Hill



                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


               Reginald I. Bailey represents himself in an appeal from an order of dismissal

entered by the 126th District Court in Travis County cause number D-1-GN-07-000300. The appeal

is pending in this Court as our cause number 03-08-00367-CV. On August 7, 2008, the clerk wrote

a letter to Bailey advising him that the clerk’s record has not been filed in his appeal because he has

not made arrangements for paying for it. Bailey responded to this letter by filing the instant petition

for writ of mandamus. In the petition, Bailey asserts that he is indigent and asks the Court to order

the preparation of a free clerk’s record.

               In order to obtain the clerk’s record at no cost to himself, Bailey must file with the

district clerk an affidavit stating that he is indigent and otherwise complying with the requirements

of rule 20.1. See Tex. R. App. P. 20.1. Absent Bailey’s compliance with this rule, the district clerk

is not obligated to prepare the record.
              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Filed: September 11, 2008




                                                2